347 Mich. 268 (1956)
79 N.W.2d 489
RONNA HOPE SERLIN, INC.,
v.
LIQUOR CONTROL COMMISSION.
Docket No. 72, Calendar No. 46,760.
Supreme Court of Michigan.
Decided December 6, 1956.
William J. Weinstein, for plaintiff.
Thomas M. Kavanagh, Attorney General, Edmund E. Shepherd, Solicitor General, Daniel J. O'Hara and James J. Rossie, Assistants Attorney General, for defendants.
KELLY, J.
Defendant Michigan State liquor control commission found plaintiff and appellant guilty of allowing in or upon its licensed premises accosting and soliciting for immoral purposes by one Katherine Miller. The commission suspended appellant's license for 7 days and imposed a fine of $150, with the further provision that the license should be suspended for an additional 30 days in the event the fine was not paid.
The circuit court of Wayne county disposed of an appeal in the nature of certiorari, as follows: "The finding and penalty, being based upon competent evidence, the circuit court on appeal will not disturb it."
Two witnesses testified at the hearing held before defendant commission, namely, Patrolman Joseph Buynak, of the Detroit police department, and Richard Serlin, officer and manager of appellant's hotel and bar.
*270 Mr. Serlin was not present when the alleged violation occurred and his testimony was confined to the fact that all appellant's employees were instructed not to allow any questionable characters in the establishment and that the bartender who was on duty on February 20, 1954 (the date of the alleged violation), was immediately discharged by the corporation upon being informed of said violation.
The accuracy or truthfulness of Patrolman Buynak's testimony is not challenged by appellant. The above-mentioned Katherine Miller was arraigned on the same day of the alleged offense and pleaded guilty in the recorder's court for the city of Detroit.
Appellant states: "The question here is  did the accosting and soliciting take place on the licensed premises." Patrolman Buynak testified that about 1:50 a.m. on February 20, 1954, he was walking in front of appellant's establishment and a woman, who he later identified as Katherine Miller, was walking in the same direction; that she started a conversation with him and invited him into the bar; that when he entered Miss Miller was seated at the bar and he took a seat beside her; that Miss Miller offered to commit an immoral act with him for $20 and $4 for a room; that Miss Miller talked to the bartender, calling him by the name "Bob", and asked the bartender about a room in the hotel; that he immediately, while in the establishment, placed Miss Miller under arrest; that he then asked the bartender if he knew Miss Miller and he answered that he did and when he asked the bartender whether he knew she was a prostitute, he answered: "Most of the girls who hang out in here are prostitutes."
The right of review of the action of the liquor control commission is limited to certiorari by statute[*]*271 and on certiorari there is review of questions of law only. Fox v. Liquor Control Commission, 319 Mich. 347.
An appellate court examines the evidence on certiorari not to determine whether the probabilities preponderate one way or the other but simply to determine whether the evidence is such that it will justify the finding as a legitimate inference from the facts proved. Erlandson v. Genesee County Employees' Retirement Commission, 337 Mich. 195.
The statutory liability of the licensee is one which he undertakes at his peril and it is his duty to see to it that his employees do not violate the law and if they do the licensee is held responsible even though the employee disobeyed instructions which the licensee had given to said employee. Anschutz v. Liquor Control Commission, 343 Mich. 630.
We cannot agree with appellant's contention that no accosting and soliciting occurred in or upon appellant's premises because the officer testified: "She asked me to come in the bar to see what kind of money I had." There was sufficient evidence upon which the liquor control commission legally made the finding and assessed the penalty, and the order of the circuit court is affirmed.
DETHMERS, C.J., and SHARPE, SMITH, CARR, and BLACK, JJ., concurred.
EDWARDS and BOYLES, JJ., did not sit.
NOTES
[*]  See CLS 1952, § 436.20 (Stat Ann 1953 Cum Supp § 18.991).  REPORTER.